                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Serandy Michelle Goff,                                 Case No. 2:18-cv-03313-TLW-MGB
                Plaintiff,
        v.
                                                                        Order
 Nancy A. Berryhill, Acting Commissioner of
 Social Security Administration,
                Defendant.

       Plaintiff Serandy Michelle Goff filed this complaint pursuant to 42 U.S.C. §405(g) seeking

review of the Commissioner of Social Security’s decision to deny her application for Social

Security Disability benefits. ECF No. 1. The matter now comes before the Court for review of a

Report and Recommendation (R&R) filed on January 8, 2019, by Magistrate Judge Baker, to

whom this case was assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2), DSC. ECF No. 11. In the R&R, the Magistrate Judge recommends denying

Plaintiff’s motion for leave to proceed in forma pauperis. Id. Objections to the R&R were due

January 22, 2019, and Plaintiff has not filed objections. This matter is now ripe for decision.

       In reviewing the R&R, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility for the
       final determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

                                                 1
omitted).

        In light of the standard set forth in Wallace, the Court has carefully reviewed the R&R in

this case. Noting that Plaintiff filed no objections, the R&R, ECF No. 11, is hereby ACCEPTED.

Therefore, for the reasons articulated by the Magistrate Judge, Plaintiff’s motion for leave to

proceed in forma pauperis, ECF No. 4, is DENIED. Plaintiff shall have thirty days to pay the

required filing fee.

        IT IS SO ORDERED.
                                                            ___________________________
                                                             V7HUU\/:RRWHQ
                                                            Terry L. Wooten
                                                            Senior United States District Judge
March 27, 2019
Columbia, South Carolina




                                                2
